Name: Council Decision (CFSP) 2016/2384 of 22 December 2016 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2016/1136
 Type: Decision
 Subject Matter: civil law;  international affairs;  politics and public safety
 Date Published: 2016-12-23

 23.12.2016 EN Official Journal of the European Union L 352/92 COUNCIL DECISION (CFSP) 2016/2384 of 22 December 2016 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2016/1136 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) On 12 July 2016, the Council adopted Decision (CFSP) 2016/1136 (2), updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP. (3) The Council has determined that an additional three persons have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Common Position 2001/931/CFSP, that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that those persons should be added to the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (4) The list of persons, groups and entities to which Common Position 2001/931/CFSP applies should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2016/1136 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 22 December 2016. For the Council The President M. LAJÃ Ã K (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision (CFSP) 2016/1136 of 12 July 2016 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision (CFSP) 2015/2430 (OJ L 188, 13.7.2016, p. 21). ANNEX The persons listed below are added to the list of persons set out in Section I (Persons) of the Annex to Decision (CFSP) 2016/1136:  EL HAJJ, Hassan Hassan, born 22 March 1988 in Zaghdraiya, Sidon (Lebanon), Canadian citizen. Passport number: JX446643 (Canada),  MELIAD, Farah (a.k.a. HUSSEIN HUSSEIN, a.k.a. JAY DEE), born 5 November 1980 in Sydney (Australia), Australian citizen. Passport number: M2719127 (Australia),  ÃANLI, Dalokay (a.k.a Sinan), born 13 October 1976 in PÃ ¼lÃ ¼mÃ ¼r (Turkey).